Citation Nr: 1041528	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows continuity of the Veteran's symptoms of 
anxiety and depression since their onset during military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
are met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), as amended, and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the favorable disposition of the claim for service 
connection for a psychiatric disorder, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this claim have been accomplished.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence as to any issue material to the determination, 
the benefit of the doubt is afforded to the Veteran.

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records contain a diagnosis 
of bipolar disorder.  Private treatment records contain varying 
diagnoses including bipolar disorder, depression, and anxiety.  
Despite the varied diagnoses, under Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Veteran is presumed to be seeking service 
connection based on his psychiatric symptoms, not just one 
specified disorder.  Thus, the current disability requirement is 
met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records show diagnoses of depressive reaction 
in January 1981 and of major depressive disorder in December 
1981.  Likewise, treatment for anxiety problems was shown in 
October 1981 and January 1982.  Therefore, the in-service 
occurrence requirement is likewise met.

The third and final requirement for direct service connection is 
a nexus between the in-service anxiety and depression and the 
current psychiatric disability.  Id.  Alternately, service 
connection may be established by a continuity of symptomatology, 
not necessarily continuity of treatment, between a current 
disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  A lay person is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  While alcohol and drug abuse are not disabilities for 
the purposes of direct service connection, evidence of such abuse 
is relevant to the question of whether the Veteran was still 
experiencing symptoms of his psychiatric condition.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 
268 F.3d 1340 (2001).  

A February 1993 discharge summary from Pembroke Hospital shows 
that the Veteran was treated for adjustment order with depressed 
mood, alcohol dependence, and polysubstance dependence.  Recent 
VA treatment records likewise reveal treatment for bipolar 
disorder and alcohol and substance abuse.  Private treatment 
records from August 2007 show treatment for anxiety, depression, 
bipolar disorder, and alcohol abuse.  VA treatment records from 
November 2007 reflect an increase in the Veteran's anxiety.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson, 581 
F.3d. 1313.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) commented that competence to establish a 
diagnosis of a condition can exist when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. 

In his February 2009 VA Form 9, the Veteran recounted his 
psychiatric treatment in service and stated that he continued to 
experience periods of depression and anxiety and that he began 
using alcohol and drugs to mask his emotional highs and lows.  
During his August 2010 hearing, the Veteran testified that his 
psychiatric symptoms began in service and that he had sought 
treatment for anxiety and depression ever since.  In an October 
2010 letter, the Veteran's ex-wife stated that he had been 
treated for depression and anxiety through the 1980's and 1990's 
until that doctor left the state.  At which time, the Veteran 
began receiving treatment from another private physician, whose 
records are associated with the claims file.  She further 
indicated that, when the Veteran did not handle his problems and 
seek medical attention, his anxiety symptoms would overcome him 
and he would self-medicate with alcohol.  The Veteran was married 
to his ex-wife during military service and remained married to 
her for 25 years, thereby covering the majority of the relevant 
time period.  And, although there is a gap in the treatment 
records associated with the claims file, the Board finds the lay 
evidence supplied by the Veteran and his ex-wife sufficiently 
addresses the continuity of symptomatology during the ten years 
immediately following his military service.  Thus, the Veteran's 
and his ex-wife's statements provide competent and credible 
evidence of depression and anxiety during active duty and 
continuity of symptoms since service discharge.  

The Board notes that the March 2010 VA psychologist, who reviewed 
the Veteran's claim file, felt that he could not establish a 
direct relationship between the Veteran's current bipolar 
disorder and his in-service psychiatric conditions without 
resorting to mere speculation.  However, this examiner also 
acknowledged that the Veteran's service treatment records show 
in-service treatment for both anxiety and depression symptoms, 
which "persist to this day."  Thus, the evidence appears to 
favor a finding of continuity of symptomatology back to the 
Veteran's military service.  In light of Davidson and Jandreau, 
and resolving all doubt in the Veteran's favor, the Board finds 
that service connection is warranted for a psychiatric disorder.


ORDER

Entitlement to service connection for psychiatric disorder is 
granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


